10-1423-cv
Seaman v. First Unum Life Insurance Co.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 6th day of November, two thousand twelve.

PRESENT:

           JOSÉ A. CABRANES,
           SUSAN L. CARNEY,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
DONNA SEAMAN,

                     Plaintiff-Appellant,

                               -v.-                                                         No. 10-1423-cv

FIRST UNUM LIFE INSURANCE COMPANY,

                     Defendant-Appellee,

MEMORIAL SLOAN KETTERING CANCER CENTER, MEMORIAL
SLOAN KETTERING CANCER CENTER BASIC AND VOLUNTARY
RETIREMENT PLAN,

                      Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x





  The Honorable Robert D. Sack, originally a member of the panel sitting on October 25, 2012, recused himself from
consideration of this case. The remaining members of this panel, who are in agreement, have decided this case. See 2d Cir.
Local Rules, Internal Operating Procedure E(b).
                                                                      1
FOR PLAINTIFF-APPELLANT:                                  JESSICA E. PHILLIPS (Richard P. Bress, Lori Alvino
                                                          McGill, Drew C. Ensign, Katya Georgieva on the
                                                          brief), Latham & Watkins LLP, Washington, DC.

FOR DEFENDANT-APPELLEE:                                   PATRICK W. BEGOS, Begos Horgan & Brown LLP,
                                                          Westport, CT.


        Appeal from a March 11, 2010 judgment of the United States District Court for the Southern
District of New York (John G. Koeltl, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the March 11, 2010 judgment of the District Court be AFFIRMED.

         Donna Seaman appeals from an order of the District Court granting summary judgment to First
Unum Life Insurance Company (“First Unum”) on Seaman’s claim for benefits under the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. “In an ERISA action, we
review the district court’s grant of summary judgment based on the administrative record de novo and
apply the same legal standard as the district court.” Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d Cir.
2009). “[W]here, as here, written plan documents confer upon a plan administrator the discretionary
authority to determine eligibility, we will not disturb the administrator’s ultimate conclusion unless it is
‘arbitrary and capricious.’” Id. (internal quotation marks and citation omitted). We assume familiarity
with the underlying facts and procedural history of this case.

        We have reviewed Seaman’s arguments carefully. While they are not without merit, Seaman has
not presented evidence sufficient for a reasonable factfinder to conclude that First Unum abused its
discretion in determining that the mental illness limitation applied to her claim. Therefore, substantially
for the reasons stated in the District Court’s careful and comprehensive Opinion and Order dated
March 9, 2010, we AFFIRM the March 11, 2010 judgment of the District Court.

                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                      2